DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Claim Objections
Claims 23-27, while new and identified as new, have been added as dependent from withdrawn claims and as such are also automatically in withdrawn status and should be identified accordingly in the future.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schermerhorn (US Pat No 3,129,894).
Re claim 1, Schermerhorn shows a personal sanitary drinking apparatus (Fig. 5) for selective engagement with a public water fountain, where the water fountain includes a bubbler head (10) mounted on a basin and connected to a remote water supply, the bubbler head having a discharge port (11) through which water from the remote water supply is delivered directly into the basin, the personal sanitary drinking apparatus comprising:
a body (13) including a wall (15), a top end (17), and a bottom end (14), wherein the wall has an interior surface (18); and
a bore (20) defined by the interior surface (18) of the body (13); wherein the bore (20) extends from an opening (16) in the top end (17) to an opening (12) in the bottom end (14) of the body; wherein the bore (20) includes a first portion (19) proximate the top end (17) and a second portion (at 18) proximate the bottom end (14); wherein the second portion (at 18) of the bore is of a greater diameter than the first portion (19) of the bore (20); wherein the body (13) is adapted to be selectively movable relative to the water fountain between an engaged position (Fig. 5) and a disengaged position (Fig. 3); wherein when the body is in the engaged position, the second portion (at 18) of the bore (20) defined by the body (13) receives the discharge port (11) therein and the second portion (at 18) of the bore (20) is placed in fluid communication with the discharge port (11); wherein when the water fountain is actuated, water flows out of the discharge port (11), through the bore (20) of the body (13), out of the opening (16) in the top end (17) of the body (13), and into the basin; and wherein when the body (13) is in the disengaged position (Fig. 3), the body (13) is free of any contact (col. 1, lines 47-48) with the discharge port (11) and water flows out of the discharge port (11) and directly into the basin.
Re claim 5, Schermerhorn shows the discharge port (Fig. 5, 11) of the bubbler head of the water fountain is substantially covered by the interior surface (18) of the second portion (at 18) of the bore (20) when water is conveyed out of the discharge port (11).

Re claim 22, Schermerhorn shows the opening (Fig. 5, 16) in the top end (17), the first portion (19) of the bore (20), the second portion (at 18) of the bore (20), and the opening (12) in the bottom end (14) are all aligned along the longitudinal axis.
Claims 1, 5, 6, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreibelbis et al. (US Pat No 4,060,198).
Re claim 1, Dreibelbis et al. show a personal sanitary drinking apparatus (Fig. 8) for selective engagement with a public water fountain (Fig. 1), where the water fountain includes a bubbler head (12) mounted on a basin (16) and connected to a remote water supply (37), the bubbler head having a discharge port (54) through which water from the remote water supply is delivered directly into the basin (16), the personal sanitary drinking apparatus comprising:
a body (50) including a wall (59), a top end (56), and a bottom end (below 52), wherein the wall has an interior surface (52); and
a bore (51) defined by the interior surface (52) of the body (50); wherein the bore (51) extends from an opening (at 51) in the top end (56) to an opening in the bottom end (below 52) of the body; wherein the bore includes a first portion (at 51) proximate the top end (56) and a second portion (at 52) proximate the bottom end (below 52); wherein the second portion (at 52) of the bore is of a greater diameter than the first portion (at 51) of the bore; wherein the body (50) is adapted to be selectively movable (col. 5, lines 24-27) relative to the water fountain (Fig. 1) between an engaged position (Fig. 7) and a disengaged position (Fig. 8); wherein when the body (50) is in the engaged position (Fig. 8), the second portion (at 52) of the bore defined by the body receives the discharge port (54) therein and the second portion of the bore (at 52) is placed in fluid communication with the discharge port (54); wherein when the water fountain (Fig. 1) is actuated, water flows 
Re claim 5, Dreibelbis et al. show the discharge port (Fig. 7, 54) of the bubbler head of the water fountain is substantially covered by the interior surface (52) of the second portion (at 52) of the bore (51) when water is conveyed out of the discharge port (54).
Re claim 6, Dreibelbis et al. show a cover (Fig. 3, 82) operably engaged with the body (50), wherein the cover (82) is adapted to cover at least a portion of a water fountain (Fig. 1, 12).
Re claim 21, Dreibelbis et al. show the body (Fig. 8, 50) is tubular and the bore (51) extends along a longitudinal axis of the body; and wherein the longitudinal axis extends between the opening (at 51) in the top end (56) and the opening in the bottom end (below 52).
Re claim 22, Dreibelbis et al. show the opening (Fig. 8, at 51) in the top end (56), the first portion (at 51) of the bore (51), the second portion (at 52) of the bore (51), and the opening in the bottom end (below 52) are all aligned along the longitudinal axis.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752